SULLIVAN, Chief Judge
(dissenting):
I agree with the majority opinion that, at the very least, appellant’s conduct could have been charged as an order’s violation under Article 92, Uniform Code of Military Justice, 10 USC § 892. See generally United States v. Epps, 25 MJ 319, 322-23 (CMA 1987). However, this was a guilty-plea case and, in view of the broad scope of the military offense of obstruction of justice (see para. 96c, Part IV, Manual for Courts-Martial, United States, 1984), I would affirm the decision of the United States Army Court of Military Review. 30 MJ 984 (1990). See United States v. Harrison, 26 MJ 474 (CMA 1988); United States v. Johnson, 26 MJ 415 (CMA 1988).